By the Court.
By section 12 of article 4 of the constitution of Ohio, the term of office of a judge of the court of common pleas is fixed at five years. It is not in the power of the general assembly to either lengthen or shorten the term.
The terms of the judges elected at the fall election for the year 1851 began on the second Monday of February, 1852, being the ninth day of the month. And the term of office of their successors necessarily begun and will hereafter begin on the ninth day of February, in the proper year. But the legislature has full power, where it creates an additional judgeship, to fix the date at which his office shall begin; and by virtue of the constitution he will hold his office for five years from the date so fixed, and the term of all of his successors will begin on the same day of the same month, in the proper year.
It follows, therefore, that the term of office of Judg’e Handy will continue to the tenth day of May, 1894, and that the term of office of John M. Sheets *207will begin on that day. The demurrer is therefore sustained and the petition dismissed.

Judgment accordingly.